DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 7-11, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Pantos et al. (US 2015/0172343, referred to herein as “Pantos”) in view of LV (US 2020/0162765, referred to herein as “LV”).

Regarding claim 1, Pantos discloses: One or more non-transitory computer-readable media storing computer-executable instructions that upon execution cause one or more processors to perform acts (Pantos: Fig. 2A; paragraph [0023], disclosing instructions stored on a non-transitory storage medium for execution by data processors) comprising: 
receiving, at an encoder comprising one or more codecs, a multimedia data stream of a live event from one or more user devices (Pantos: paragraphs [0122], disclosing a server that receives multimedia content associated with a live event; paragraph [0123], disclosing that the server may include an encoder that converts the input multimedia content according to a codec); 
compressing the multimedia data stream to generate a compressed multimedia data stream (Pantos: paragraph [0123], disclosing that the multimedia stream may be converted—e.g., compressed—into a stream via a coding standard like MPEG); 
receiving a request from a playback device (Pantos: Fig. 2A; paragraph [0133], disclosing receipt of a request from a client; Fig. 3A; paragraph [0154], disclosing that the client may request media files), the request comprising… a compatible file format (Pantos: paragraph [0133], disclosing that the server transmits media files in response to the client request; paragraph [0108], disclosing that the media files may be of various file formats; paragraph [0154], disclosing that the client request may identify the specific files by URIs in a playlist); and 
transmitting the compressed multimedia data stream to a decoder comprising the one or more codecs (Pantos: Fig. 2A; paragraphs [0133] and [0155], disclosing that the requested media files may be downloaded—e.g., transmitted—from the server; paragraph [0207], disclosing that the client device may decompress or decode the compressed or encoded content).
Pantos does not explicitly disclose: a device identifier associated with the playback device.
However, LV discloses: a device identifier associated with the playback device (LV: Fig. 2, paragraphs [0111] and [0119], disclosing use of device identifiers to identify user terminals—e.g., playback devices).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the device identifiers of LV with the non-transitory computer-readable media of Pantos.
One would have been motivated to modify Pantos in this manner in order to better establish a connection between computer devices associated with media streaming in particular to serve media content better suited to a particular terminal device (LV: paragraphs [0003] through [0006] and [0119]).

Regarding claim 2, Pantos and LV disclose: The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: receiving an additional multimedia data stream of the live event from the one or more user devices (Pantos: paragraphs [0119] and [0122], disclosing receipt of additional multimedia content associated with the live event—e.g., as the live event continues to progress); combining the multimedia data stream and the additional multimedia data stream of the live event to generate a combined multimedia data stream in a predetermined file format (Pantos: paragraph [0141], disclosing that additional data—including additional portions of a live presentation—may be combined in an updated playlist for streaming to the client device); compressing the combined multimedia data stream to generate a combined compressed multimedia data stream (Pantos: paragraph [0108], disclosing compression of multimedia content according to an encoding standard); receiving an additional request from the playback device (Pantos: paragraph [0143], subsequent requests for playlist data from the client device; paragraph [0154], disclosing that the client device may request specific files based on the playlist); and transmitting the combined compressed multimedia data stream to the decoder comprising the one or more codecs (Pantos: paragraph [0152], disclosing that the server may transmit requested media files; paragraph [0210], disclosing that the media files may be requested and transmitted so that a continuous stream of a live event may be transmitted).

	Regarding claim 3, Pantos and LV disclose: The one or more non-transitory computer-readable media of claim 1, wherein the acts further comprise: decompressing the compressed multimedia data stream to generate a decompressed multimedia data stream of the compatible file format for playback on the playback device with the device identifier (Pantos: paragraph [0207], disclosing that the client device may decompress or decode the compressed or encoded content; paragraph [0207], disclosing that the client device may specify the compression techniques that are supported; paragraph [0059], disclosing playback of the decoded media content).

	Regarding claim 4, Pantos and LV disclose: The one or more non-transitory computer-readable media of claim 1, wherein the multimedia data stream comprises at least one of video data, audio data, spatial data, telematics data, and sensor data (Pantos: paragraph [0122], disclosing that the media may include video and/or audio).

	Regarding claim 7, Pantos and LV disclose: The one or more non-transitory computer-readable media of claim 1, wherein the device identifier is associated with a device group identifier, the device group identifier associated with one or more destination devices paired with the playback device (LV: paragraphs [0157] and [0158]), wherein the acts further comprise: delivering the multimedia data stream to the individual destination devices based at least on the device capabilities of the individual destination devices (Pantos: paragraph [0207], disclosing that the client device may specify the compression techniques and associated data stream types that are supported).
	The motivation for combining Pantos and LV has been discussed in connection with claim 1, above.

Regarding claim 8, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 9, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 10, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 11, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

	Regarding claim 14, Pantos and LV disclose: The computer-implemented method of claim 1, wherein the multimedia data stream is processed via a first codec of the one or more codecs and the compressed multimedia data stream is processed via a second codec of the one or more codecs (Pantos: paragraph [0207], disclosing that the client device may specify the compression techniques that are supported—e.g., permitting compression of the media via a second codec).

Regarding claim 15, the claim recites analogous limitations to claim 1, above, and is therefore rejected on the same premise.

Regarding claim 16, the claim recites analogous limitations to claim 2, above, and is therefore rejected on the same premise.

Regarding claim 17, the claim recites analogous limitations to claim 3, above, and is therefore rejected on the same premise.

Regarding claim 18, the claim recites analogous limitations to claim 4, above, and is therefore rejected on the same premise.

Regarding claim 20, the claim recites analogous limitations to claim 7, above, and is therefore rejected on the same premise.

Claims 5-6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Pantos in view of LV as applied to claim 1 above, and further in view of Oh et al. (US 2021/0329214, referred to herein as “Oh”).

Regarding claim 5, Pantos and LV disclose: The one or more non-transitory computer-readable media of claim 1, as recited above.
	Pantos and LV do not explicitly disclose: wherein the one or more user devices are configured to capture physical world data comprising at least one of telematics data, gyroscopic data, and six degrees of freedom (six-dof) data.
However, Oh discloses: wherein the one or more user devices are configured to capture physical world data comprising at least one of telematics data, gyroscopic data, and six degrees of freedom (six-dof) data (Oh: paragraph [0204], disclosing data acquisition of physical world data; paragraph [0227] through [0231], disclosing collection of six degrees of freedom data).
	At the time the application was effectively filed, it would have been obvious for a person to use the physical world data of Oh with the non-transitory computer-readable media of Pantos and LV.
	One would have been motivated to modify Pantos and LV in this manner in order to provide a viewer of media content with a sensory experience (Oh: paragraphs [0002] through [0008]).

	Regarding claim 6, Pantos, LV, and Oh disclose: The one or more non-transitory computer-readable media of claim 1, wherein the playback device comprises an XR-enabled computing system that is configured to provide an immersive experience (Oh: paragraph [0679], disclosing a computer system configured to provide an extended reality (XR) experience).
	The motivated for combining Pantos, LV, and Oh has been discussed in connection with claim 5, above.

Regarding claim 12, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.

Regarding claim 19, the claim recites analogous limitations to claim 5, above, and is therefore rejected on the same premise.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pantos in view of LV as applied to claim 10 above, and further in view of Hall et al. (US 2016/0041998, referred to herein as “Hall”).

Regarding claim 13, Pantos and LV disclose: The computer-implemented method of claim 10, as discussed above.
Pantos and LV do not explicitly disclose: wherein the playback device is associated with a user profile and a user account.
However, Hall discloses: wherein the playback device is associated with a user profile and a user account (Hall: paragraph [0047], disclosing a user profile associated with a user of a media device; paragraph [0033], disclosing a user account associated with the user).
At the time the application was effectively filed, it would have been obvious for a person having ordinary skill in the art to use the user data of Hall in the computer-implemented method of Pantos and LV.
One would have been motivated to modify Pantos and LV in this manner in order to better provide media that is relevant to a viewer (Hall: paragraph [0006]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Braniff whose telephone number is (571) 270-5009. The examiner can normally be reached M-F 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on (571) 272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER T. BRANIFF
Primary Examiner
Art Unit 2484



/CHRISTOPHER BRANIFF/Primary Examiner, Art Unit 2484